Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
-	Applicant’s Amendment filed August 9, 2021 is acknowledged.
-	No claims are amended
-	Claim(s) 1-18 is/are pending in the application.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on August 9, 2021.  These drawings are unacceptable.
The drawings are objected to because all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line number, and letter must be durable, clean, black...uniformly thick and well-defined.  Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height (see 37 CFR 1.84 (l) (p)).  Figures 1-4 lines are not well-defined and the lettering is blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for allowance were provided in the office action dated June 8, 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakamaki et al, U.S. Patent Publication No. 20060267925 (data processing system), Lim et al, U.S. Patent Publication No. 20170132966 (method of operating source driver), Kim et al, U.S. Patent Publication No. 2020/0193884 (data processing device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625